Name: Commission Regulation (EC) No 2020/97 of 15 October 1997 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1997/98 wine year
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  international trade;  production;  regions and regional policy;  food technology
 Date Published: nan

 16. 10 . 97 EN Official Journal of the European Communities L 284/39 COMMISSION REGULATION (EC) No 2020/97 of 15 October 1997 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1997/98 wine year give comparable results in terms of a percentage of production for the entire Community; whereas, con ­ sidering that there is no data on supplies of table wine in Austria, a specific regime should be set for that country; Whereas , with a view to applying this Regulation , it is necessary to know the areas cultivated for production in order to determine the quantity which producers may have distilled; whereas a large number of Greek producers do not have the necessary data owing to the administra ­ tion 's delay in introducing the planned administrative structures; whereas, so that the abovementioned producers are not prevented from qualifying under the measure , provision should be made for the reference areas to be determined on the basis of a flat-rate yield for Greece as a whole; Whereas, in order to increase the efficiency of this measure, application should be extended to a period long enough to take account of the time required to make wine in certain regions, and contracts or declarations should be approved rapidly up to a certain level to enable growers and distillers who so wish to start deliveries and distillation as early as possible ; whereas proper per ­ formance of the contracts and declarations signed by the producers should also be ensured by means of a security which will guarantee delivery of wine to a distillery; Whereas Member States should be required promptly to communicate to the Commission the quantities for which contracts have been signed so that the Commission may set a single acceptance rate for contracts or declarations submitted if the overall quantity applied for throughout the Community exceeds the 12 000 000 hectolitres provided for; Whereas, with a view to the sound management of the quantities in question , it is necessary to derogate from specific provisions of Regulation (EEC) No 2721 /88 and to provide that the quantities applied for in the contracts and declarations may be reduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87; whereas Commission Regulation (EC) No 1475/97 0 fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1997/98 wine year; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible for distillation should be fixed at levels which , in combination with the other measures for the wine year, will enable the market to be stabilized without, however, exceeding the quantities compatible with sound management of the market; whereas, to this end, an overall volume of 12 000 000 hectolitres of table wine should be fixed for all Com ­ munity production regions which may avail themselves of preventive distillation ; whereas this volume should be broken down by region ; whereas the economic situation of wines may vary in the different production areas of a Member State; whereas, therefore , the authorities of the Member States should be allowed to allocate different quantities to different production areas; whereas, in order to prevent discrimination between producers, the Commission should be informed as to how this allocation is justified by the particular conditions on the wine market in the different production areas and must be able to comment on such allocations; Whereas, given the low yields obtained in Spanish and Portuguese wine-growing areas, a different volume for products obtained from grapes harvested in Portugal and a maximum percentage for the production which can be distilled from products obtained from grapes harvested in the Spanish wine-growing zone C should be set so as to HAS ADOPTED THIS REGULATION: (  ) OJ L 84, 27 . 3 . 1987, p. 1 . (2) OJ L 196, 24 . 7. 1997, p . 10 . H OJ L 241 , 1 . 9 . 1988 , p. 88 . Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article (4) OJ L 202, 25. 7. 1991 , p . 16. ( ! OJ L 200 , 29 . 7. 1997, p . 25 . L 284/40 I EN I Official Journal of the European Communities 16 . 10 . 97 38 of Regulation (EEC) No 822/87 is hereby introduced for the 1997/98 wine year. Distillation shall be restricted to 12 000 000 hectolitres. This quantity shall be broken down by production region as referred to in Article 4 of Commission Regulation (EEC) No 441 /88 (') as follows : 2 . The area to be used when calculating the quantity of table wine or wine suitable for yielding table wine which Greek producers may have distilled shall be obtained by dividing by 64 the quantity given as wine in the table wine column of the production declaration , presented pursuant to Regulation (EC) No 1294/96 . 3 . Notwithstanding Article 6 ( 1 ) of Regulation (EEC) No 2721 /88 , producers who have produced table wine or wine suitable for yielding table wine may submit, not later than 15 January 1998 , a preventive distillation contract or declaration to the competent authorities of the Member State, giving the details specified in Article 6 (2) of that Regulation . Contracts and declarations must be accompanied by proof that a security equal to ECU 5 per hectolitre has been lodged.  Region 1 (Germany):  Region 3 (France):  Region 4 (Italy):  Region 5 (Greece):  Region 6 (Spain):  Region 7 (Portugal):  Austria : 100 000 hi 1 500 000 hi 5 500 000 hi 350 000 hi 4 000 000 hi 500 000 hi 50 000 hi . The Member States may allocate the reserved quantity among the different production areas in their territory, without excluding any specific areas from application of the measure . Within one month following the entry into force of this Regulation , they shall forward to the Commission the list of production regions and the quantity allocated to each , explaining the specific produc ­ tion conditions which warrant this breakdown . The Commission shall , where necessary, make comments on the breakdown and inform the Member State concerned thereof within two weeks . The quantity of table wine or of wine suitable for yielding table wine which producers may have distilled in ac ­ cordance with Regulation (EEC) No 2721 /88 shall be limited to 25 hectolitres per hectare . However, for products obtained from grapes harvested in Portugal , this quantity shall be limited to 21 hectolitres per hectare and, for products obtained from grapes harvested in the Spanish wine-growing zone C, this quantity shall be limited to 30 % of the table wine produced from these products by each producer. Notwithstanding Article 2 ( 1 ) of Regulation (EEC) No 2721 /88 , the quantity of table wine or wine suitable for yielding table wine obtained from grapes harvested in Austria that producers may have distilled shall be limited solely to a percentage of their production of table wine . This percentage is fixed at 15% . The quantity of table wine produced to which the per ­ centages referred to in the preceding fourth and fifth sub ­ paragraphs apply shall be, for each producer, that res ­ ulting from the sum of the quantities appearing as wine in the table wine column of the production declaration presented pursuant to Commission Regulation (EC) No 1294/96 (2) where so required . 4 . Notwithstanding Article 6 (3) and (4) of Regulation (EEC) No 2721 /88 , the Member States may authorize the approval of contracts or declarations as soon as they are submitted, for a quantity not exceeding half of the quantity specified in each contract or declaration , without prejudice to the application of Article 2 (2) of that Regula ­ tion . 5 . The Member States shall inform the Commission of the total volume covered by preventive distillation contracts or declarations not later than 29 January 1998 . If the overall volume covered by contracts or declarations submitted exceeds 12 000 000 hi and/or the volume es ­ tablished in advance for one or more regions, the Commission shall fix the single acceptance rate to be applied to all contracts and declarations for each region and shall notify each Member State thereof by fax not later than 6 February 1998 . In order to ensure that maximum use is made of the overall volume of 12 000 000 hi in the event that the overall volume is exceeded while all or part of the volume allocated to one or more specific regions remains unused, the Commission shall distribute the remaining available volume for that region or those regions among the other regions before fixing the single acceptance rate for each region , using the following method.  if available, an initial instalment of not more than 25 000 hi , as needed, to each region which has exceeded its volume, and  the remainder in proportion to the quantities fixed in the second subparagraph of paragraph 1 . 6 . Notwithstanding Article 6 (4) of Regulation (EEC) No 2721 /88 , Member States shall take the administrative measures necessary to approve the above contracts and declarations not later than 27 February 1998 , indicating the acceptance rate applied, for the quantities not yet approved when the contracts or declarations were submitted . (') OJ L 45, 18 . 2 . 1988, p. 15 . 2 OJ L 166, 5 . 7. 1996, p . 14 . 16 . 10 . 97 | EN I Official Journal of the European Communities L 284/41 Securities shall be released for quantities applied for and not accepted . 7. Quantities covered by contracts and declarations must be delivered to the distillery by 30 June 1998 . 8 . The security shall be released for the quantities de ­ livered when the producer presents proof of delivery to a distillery. If no deliveries have taken place within the time limit, the security shall be forfeited. 9 . Member States may restrict the number of contracts or declarations a producer may sign for the distillation operation concerned. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1997 . For the Commission Franz FISCHLER Member of the Commission